Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Brad Pedersen on 10 August 2022.
The application has been amended as follows: 

Claim 17 (currently amended):  A system for measuring a concentration of a biomarker in a sample of biological fluid using an optoelectronic reader coupled to a mobile device having a central processing unit, the system comprising: 
	a biosensor having an interference mitigation layer configured to deplete or remove endogenous substance(s) from the sample, and a detection layer configured to produce an optical signal proportional to the concentration of the biomarker in the sample of the biological fluid 
	 an optoelectronic reader configured to be coupled to the mobile device, the accessory including - 
structure defining an aperture configured to permit light to pass into and out of the optoelectronic reader at a defined viewing axis, 
	structure defining a slot for operable insertion of the biosensor, the slot being configured to orient the biosensor to intersect the defined viewing axis, 
	a microcontroller configured to control electronic components on a circuit within the optoelectronic reader and to operably communicate with the central processing unit of the mobile device, at least one light source configured to emit light at a wavelength in a range from about 400 nm to about 700 nm, 
	an optical system configured to detect optical signals from the biosensor, and 
	a power source disposed within the optoelectronic reader and operatively coupled with the microcontroller, the at least one light source, and the optical system, wherein the optoelectronic reader is configured to communicate signals representative of optical signals from the optical system to the central processing unit of the mobile device to be analyzed to provide an estimate of a concentration of the biomarker in the portion of the sample of the biological fluid in which endogenous substance(s) have been removed.


Allowable Subject Matter
Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Wang et al. (CN 109916895, cited in IDS filed 09 August 2022; citations in this action taken from the English translation provided by Espacenet) discloses a biosensor for measuring a concentration of a biomarker in a sample of biological fluid (a dry chemical reagent tablet for quantitatively determining creatinine concentration) (para. 10), the biosensor comprising: 
a top layer (diffusion layer) (para. 12); 
a bottom layer (support layer) (para. 12); and 
an active enzymatic component assembly (reagent layer) positioned between the top and bottom layers (para. 12), the assembly including:
an interference mitigation layer (reagent layer) positioned below the top layer (diffusion layer) (para. 12), the interference mitigation layer being configured to receive the sample (the liquid sample is dropped on the diffusion layer of the reagent piece, uniformly distributed and permeated into the reagent layer) (para. 15), and 
a detection layer (color developing layer) fluidly coupled to the interference mitigation layer (para. 12) to receive at least a portion of the sample therefrom (the sample penetrate into the color developing layer) (para. 15), the detection layer being configured to enzymatically produce an optical response proportional to the concentration of the biomarker in the portion of the sample of the biological fluid (the creatine amine group is hydrolyzed in the color developing layer. The Enzyme hydrolyzes creatinine to creatine. Creatine is converted to sarcosine and urea by creatine hydrolase. Sarcosine is oxidized to glycine, formaldehyde and hydrogen peroxide in the presence of sarcosine oxidized to glycine… The difference in reflectance is proportional to the concentration of creatine present in the sample… and the concentration of creatinine was calculated from a standard curve) (para. 15), 
wherein the biosensor is configured to be positioned within an optoelectronic reader (spectrophotometer) for detection of the optical response (The change in reflectance was measured by reflectance spectrophotometry) (para. 15).
However, Wang is silent on a biosensor for measuring a concentration of a biomarker wherein an interference mitigation layer is configured to enzymatically deplete or remove endogenous substance(s) therefrom.
Jena et al. (US 2014/0072189), hereinafter Jena, discloses a biosensor for measuring a concentration of a biomarker in a sample of biological fluid (blood glucose) ([0022]), the biosensor comprising: 
a detection layer configured to receive the sample and to produce an optical signal proportional to the concentration of the biomarker in the sample of the biological fluid (blood and urine parameters, such as cholesterol, hemoglobin and ketones, [0006]; The digital image acquired… can then be analyzed to provide the test results) ([0101]),
wherein the biosensor is configured to be positioned within an optoelectronic reader (light box attachment or accessory, [0069]; mountain channel 98 is provided on the distal face 36 of the housing 34 to accommodate the test strip adaptor 46, [0073], see fig. 5) for detection of the optical response (the light box accessory aids in the alignment of the colorimetric strip with the camera of the mobile device, [0013]); The digital image acquired at the predetermined time interval can then be analyzed to provide the test results, [0101]; Step 340 is the computation of the test results from each reagent area 324 of the colorimetric strip 318, for example by finding the closest matches between the detected color of each reagent area 324, [0125]; [0142]).
However, Jena is silent on a biosensor for measuring a concentration of a biomarker in a sample of biological fluid comprising: a top layer; a bottom layer; and an active enzymatic component assembly positioned between the top and bottom layers, the assembly including an interference mitigation layer positioned below the top layer, the interference mitigation layer being configured to receive the sample, and to enzymatically deplete or remove endogenous substance(s) therefrom, and a detection layer fluidly coupled to the interference mitigation layer to receive at least a portion of the sample therefrom, the detection layer being configured to enzymatically produce an optical response proportional to the concentration of the biomarker in the portion of the sample of the biological fluid 

Regarding claim 17, Jena discloses a system for measuring a concentration of a biomarker in a sample of biological fluid (blood and urine parameters, such as cholesterol, hemoglobin, and ketones) ([0006]) using an optoelectronic reader 30 (light box attachment or accessory) ([0069], see fig. 1) coupled to a mobile device 32 having a central processing unit (processor of the mobile device) ([0021]), the system comprising: 
a biosensor 56 (colorimetric test strip) ([0069]); and 
an optoelectronic reader 30 configured to be coupled to the mobile device 32 (see fig. 1), the accessory including:
structure 71 (aperture structure) defining an aperture 72 configured to permit light to pass into and out of the optoelectronic reader at a defined viewing axis 73 ([0069], [0075], see figs. 1, 4-5), 
structure defining a slot 98 (mounting channel) for operable insertion of the biosensor (mountain channel 98 is provided on the distal face 36 of the housing 34 to accommodate the test strip adaptor 46) ([0073], see fig. 5), the slot being configured to orient the biosensor to intersect the defined viewing axis ([0095]), 
a microcontroller 308 (peripheral controller) configured to control electronic components on a circuit and to operably communicate with the central processing unit of the mobile device (The peripheral controller 308 can interface with components that interact with the user and the physical world) ([0115], see figs. 27-29), 
at least one light source 124 (LEDs) ([0075], see fig. 8) configured to emit light at a wavelength in a range from about 400 nm to about 700 nm (600-625 nm, 500-575 nm, 630-650 nm, 460-480 nm) ([0086]), an optical system (camera) configured to detect optical signals from the biosensor (the light box accessory aids in the alignment of the colorimetric strip with the camera of the mobile device) ([0013]), and 
a power source disposed within the optoelectronic reader the at least one light source and the optical system (A power source can be disposed within the enclosure and operatively coupled with the at least one light source) ([0024]), 
wherein the optoelectronic reader is configured to communicate signals representative of optical signals from the optical system to the central processing unit of the mobile device (configured to communicate with the central processing unit of the mobile device only through the digital camera of the mobile device) ([0024]), to be analyzed to provide an estimate of a concentration of the biomarker (glucose levels) ([0005]) in the portion of the sample of the biological fluid (The digital image acquired at the predetermined time interval can then be analyzed to provide the test results, [0101]; Step 340 is the computation of the test results from each reagent area 324 of the colorimetric strip 318, for example by finding the closest matches between the detected color of each reagent area 324, [0125]; [0142]). 
However, the prior art neither teaches nor fairly suggests a system comprising a biosensor comprising an interference mitigation layer configured to deplete or remove endogenous substance(s) from the sample, and a detection layer configured to produce an optical signal proportional to the concentration of the biomarker in the sample of the biological fluid; a microcontroller configured to control electronic components on a circuit within the optoelectronic reader and to operably communicate with the central processing unit of the mobile device; a power source disposed within the optoelectronic reader which is operatively coupled with the microcontroller; and a sample of the biological fluid in which endogenous substance(s) have been removed.

Regarding claim 22, Jena discloses a method of measuring concentration of a biomarker in a sample of biological fluid (blood glucose) ([0022]), the method comprising: 
providing a biosensor (colorimetric test strips) including a detection layer configured to produce an optical signal proportional to the concentration of the biomarker in the sample of the biological fluid (blood and urine parameters, such as cholesterol, hemoglobin and ketones) ([0006]); 
applying a sample of biological fluid to the biosensor (the sample is placed on the strip) ([0094]); and 
using an optoelectronic reader that operable connects to a mobile device (abstract) having a central processing unit (processor of the mobile device) ([0021]) to obtain measurements of the optical signal from the biosensor after exposure to 26Attorney Docket No. 4492.13US01the sample (the mobile device 32 can be programmed to observe the onset of the color change… and acquire a digital image of the reactive segment of the two-sided strip…) ([0101]), wherein the optical signal is proportional to a concentration of the biomarker in the sample (The digital image acquired… can then be analyzed to provide the test results) ([0101]).
However, the prior art neither teaches nor fairly suggest a method  of measuring concentration of a biomarker in a sample of biological fluid comprising providing a biosensor including an interference mitigation layer configured to deplete or remove endogenous substance(s) from the sample. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                          

/JENNIFER WECKER/Primary Examiner, Art Unit 1797